Citation Nr: 1627906	
Decision Date: 07/13/16    Archive Date: 07/22/16

DOCKET NO.  10-19 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to total disability based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps on active duty from July 2006 to August 2008.

This matter initially came before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The rating decision appealed involved increased ratings for several issues.  In an April 2015 Board decision, the Board initially addressed a claim for TDIU as arising from the Veteran's increased rating claims and his statements regarding periods of unemployment.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.

The Veteran requested a hearing before a Decision Review Officer (DRO) at the RO in his March 2009 notice of disagreement.  He subsequently withdrew his hearing request.

The claim for TDIU was previously before the Board in April 2015.  The Board remanded the claim so that the Veteran could be provided appropriate notice, to request that he provide a formal application for TDIU, and to schedule the Veteran for a Social Industrial Survey.


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied in multiple letters to include those from October, November and December 2008, and August 2015 (specific to the Board-raised TDIU claim).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA also has a duty to assist a Veteran in the development of the claim.  The claims file contains the Veteran's service treatment records, private medical records, VA medical records and VA medical examinations, and the Veteran's own contentions.

The April 2015 Board remand also directed that the Veteran receive a Social Industrial Survey, which was accomplished within the VA examination for mental health disorders.  The Survey included the impact of the Veteran's disabilities on his employment, as well as a history of his employment since discharge and a description of his current employment.  As such, this Survey was adequate for a determination regarding the claim for TDIU.

Analysis

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular- renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  Id. 

The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran has met the schedular requirements for TDIU during the entire period on appeal.  He is service connected for gastroesophageal reflux disease (GERD), lumbar strain, plantar fasciitis, painful scars of the anterior trunk, bilateral knee patellofemoral syndrome, tinnitus, and right first ingrown toenail.  He has a combined 70 percent rating effective August 31, 2008, and a combined 90 percent rating effective October 23, 2013.

The Board notes that the Veteran did not file a claim of entitlement to TDIU.  Here, the Veteran had several increased rating claims before the Board in April 2015, and the record contains statements that he has had periods of unemployment, which he stated were due to his service-connected disabilities.  The Board remanded the claim of TDIU, in part, to request that the Veteran fill out a formal claim for TDIU.  The formal claim includes a section dedicated to employment history, educational history, and the opportunity for the Veteran to indicate which disabilities (or all) have resulted in his unemployability (or marginal employment).  The RO provided this form, and requested that the Veteran return it, in August 2015.  The Veteran did not return this form.  As such, the record does not include a formal claim for TDIU or the information that would be provided by such a claim.

Following discharge from service, the Veteran filed several service connection claims.  In December 2008, he was afforded a VA examination.  The examination only addressed his employment by stating that he was then currently unemployed.

VA treatment records included a January 2010 record noting that the Veteran had missed work for the past two and a half weeks due to nausea, diarrhea, vomiting, and weightless.  He had returned to work that day.  In March 2010, treatment records showed he was working at A. M. doing repair work since November 2009.  He stated that after work, he did not have "much left" to be able to do anything but sit.  He enjoyed his work, despite it being draining.  It was noted he left service in August 2008 and was unemployed for approximately 9 months prior to being hired to repair electric wheelchairs.  

During a January 2011 VA examination, the Veteran noted he could not do yard work as it was hard on his knees and back.  He stated that when he was working as a wheelchair repairman it was "just too much bending and kneeling for [his] back."  After nine months he moved back to Utah and worked in a call center for a couple weeks.  He could "sit and call, [he was] physically able to do it," but that it was mentally difficult for him to have to make the same calls over and over again.  He quit the job and went back to school, stating that he could not get a physical job, so he needed to learn something that will help him use his mind.  He was "currently studying mechanical engineering."  A March 2011 VA examination noted the Veteran was a student and that there were no specific limitations or restriction on his usual duties secondary to his joint and skin disorders.

In June 2012, VA treatment records noted the Veteran worked part time and was going to school in hopes of becoming an engineer.  He was having difficulty adjusting to the fact that he was no longer able to be as active and physically outgoing as he was in the past.  A July 2012 mental health VA treatment record noted the Veteran was able to complete college courses and work, as he was in a VA work study program and participating in on-line learning.  He stated he preferred working to school.  He indicated he could do "desk work," but that any physical activities were painful.  A private treatment record from August 2013 noted the Veteran was working.

In September 2013, the Veteran provided a statement regarding his increased rating claims.  He stated he had "a difficult time acquiring, as well as keeping, gainful employment due to my feet issues."  This is the statement which brought on the current claim for TDIU on appeal.  The Veteran stated his frequent traveling for multiple doctor appointments and his lack of mobility affected his employment.  He worked as a service department manager and service technician for Access Medical, Inc. in 2009.  He "maintained patient's mobility equipment service records, and repaired high-end power wheelchairs."  But his lack of mobility made it difficult to visit multiple patients in a timely manner and hindered his ability to control warehouse organization.  He also noted his stomach/epigastric symptoms were "frequent, painful and could last for several days which interfered with his school, work and home life.  The flare-ups often prevented his being able to go to class or work for a couple weeks at a time."

In September 2013, the Veteran's wife provided a statement that "because of the pain [the Veteran] is not able to get the jobs that he enjoys.  Recently after a day of job searching [the Veteran] came home so excited to find a job that he may be able to do that he would enjoy, a tow truck driver.  But even doing that put too much stress on his feet and he was unable to keep that job longer than a week."  She noted he was then working at "an inbound call center."  She indicated that this was the "only job he could find that does not require him to be on his feet.  He is not happy working on the phones but because of his disability he is unable to do much else without a college degree.  Which he is also working on."

A November 2013 fee basis VA examination noted that the Veteran's scars did not impact his ability to work.  His GERD resulted in frequent episodes of severe pain making it impossible to work during these episodes, and necessitating him going to the emergency room.  "The etiology of these painful epigastric problems is not always clear.  It is likely that not every episode is related to his esophagus."

A March 2014 VA psychiatric evaluation addendum noted that the Veteran dropped out of high school to join the Marines.  He did a semester (at a university), but did not do well.  The record cited a November 2011 record where he stated he was "putting his motivation towards school and wants a career in engineering."  A June 2012 record was cited which showed the Veteran was working part time and going to school and hoped to be an engineer.  He was having a difficult time adjusting to the fact that he could not be as physical as he was accustomed.  In August 2012, he had finished a semester at school and indicated he had poor study habits and low motivation.  In March 2013, he reported he was told he could not continue his drafting classes.  It was noted he had not worked consistently since September 2013.

A July 2014 VA examination noted that the Veteran's lumbar spine disability impacted his ability to work because flare ups made him unable to walk, climb stairs or dress himself.  His limited flexion during the examination (70 degrees) would "prevent the Veteran from any occupation that requires frequent flexion of the spine to maximal limit of 90 degrees."  His knees impacted his ability to work as he "wanted to be a welder.  Applied to college program for welding.  Program required long standing," which the Veteran could not complete due to his knee condition.  He could also no longer work with concrete because he could not push a concrete wheel barrel.  His plantar fasciitis was noted to be incompatible with an occupation requiring long standing or long distance walking.

In September 2015, a VA evaluator provided the information in the Social Industrial Survey.  The Veteran reported he was currently working full time as a shift manager for a call center, supervising 2 to 26 people as well as providing tech support and servicing computers 2 days per week.  He drove and traveled with no difficulty other than needing to stop and stretch every hour and a half.  He cooked, cleaned, shopped, did laundry and was independent with personal care, finances, etc.  He was able to spend time with his family, including a brother who lived with him, his parents and his five year old son.  He supervised his five year old son during visitation.  He went to the gym three days a week with coworkers.  

Regarding his work history after service, the Veteran stated he initially worked at a call center doing telemarketing, but he hated it.  He then worked at a pizza place, but it was too physical.  He then moved for a job with A. M. which involved fixing wheelchairs, including power wheelchairs, for 8 months in 2009-2010, which he enjoyed but he could not keep up with the physical demands.  When he was growing up he did manual labor, and took classes in wood shop, welding and auto mechanics.  He attempted to go back to school, but he failed college classes and was in and out of the hospital and had multiple doctor appointments.  
While in school he worked a "VA job doing work study and VA paid minimum wage for 25 hours a week."  He worked at a Vet Center with the counselors as a receptionist.  He had another work study program for an online certification company.  He quit trying to go to school in 2012 and moved to a new city.  He then did vocational school at D. A. doing drafting courses that did not pan out.  He left that educational institution and started at Southern Utah University.  He delivered pizza while at school.  He did not earn enough money so he worked as a tow truck driver, which he enjoyed.  He had to stop this employment because part of the job entailed lifting shop equipment when he was not out driving a truck.  After the tow truck job, he got a job at a call center in July 2013.  He had surgery for his gallbladder and "decided he hated the call center job," so he quit.  He worked at another call center in a different city, and after three or four months he took a supervisor position.  He has worked at P. O. C. from May 2014 to the present.  

His goal for the future was to become an engineer.  He also stated he wanted to do some training with computers, as he is sometimes mentally bored at work.  He indicated he had a GED and had failed out of college each time he attempted it.  He felt his job was a "dead end" due to pay and the fact that working would get in the way of his medical care as he worked shift work.  He stated his vocational counselor suggested the Veteran attempt to get a degree in something easier, like a business degree, but that the Veteran felt he "cannot do that, wants an engineering degree and feels he has an engineer's brain and has the testing to prove it."

The Social Industrial Survey noted the Veteran was employed full time as a shift manager and technical support for a cell phone company and was being paid $12 per hour.  His education and training was listed as a GED as the highest degree, and the Veteran stated he failed college at each attempt.  His attitude towards his employment was that he did not like it and it was a "dead end."  He felt that the choice was to have his medical health taken care of or to financially support himself, and that there was "no middle ground."  The VA medical center closer to him, he felt, did not provide adequate care, but receiving care at the farther VA facility impacted his work schedule.  He noted that when he was in school he could go to medical appointments and miss class and not be so far behind on bills due to a housing allowance and income-based enrollment.  He stated he needed an income where it did "not matter whether I show for work or not."  

He noted he was told to attempt to get a government job, but that the Veteran felt there was "nothing that [he] wants to do.  The degree [he has] worked for is engineering, only thing [he] honestly enjoys is fixing things and solving problems and as an engineer it is something that [he] could do at a desk and if worked for [himself] as an engineer [his] income is not based on whether [he is] clocking enough hours, it is whether [he] get the jobs completed."  He stated that testing showed it would be a great job for him and that his intellect and cognitive function is aligned with that type of work.  He stated he "had the brain power for it, good at solving problems, seeing something broken and knowing what to do to fix it or improve it but cannot get hired at a desk for that without an engineer degree."  

The Veteran then described his many physical limitations in respect to that he is in a lot of pain when he rides his bike or walks.  The evaluator noted that the Veteran's occupation was not below his education and training level.  When asked whether the Veteran had any accommodations at work to handle his disabilities, the examiner noted that none were reported.  The Veteran reported he lived with his brother in a rented home, and that with his VA disability payments and working full time his income is currently adequate "if not missing work for appointments."  He stated he did not like the treatment he received at St. George, but that Salt Lake City VA medical care was too far and would then affect his work schedule.  The evaluator noted the Veteran was hospitalized in 2013 for his gallbladder and in 2013 for a Jeep accident and once for an endoscopy, but the year was not listed.

In summary, the examiner stated that the effect of the Veteran's disabilities was that he frequently feels physical pain affecting the amount of time that he can travel or drive without a rest to an hour and a half.  He is able to spend 2 days on his feet doing computer servicing at his current job with pain but is able to complete his work.  The Veteran reported being more comfortable with the majority of his day behind a computer sitting down and had no difficulty getting along with coworkers, subordinates and supervisors in his current job.  He was getting to work on time and coming to work consistently, but reported that he has not attended doctor's appointments due to choosing to hold his job due to difficulty getting off work for appointments at his preferred treatment location.  The Veteran reported that he enjoys his job and is able to do his job despite pain/discomfort 2 days a month while on his feet servicing computers.

The Board acknowledges the Veteran's contentions that his service-connected disabilities negatively impact his ability to work, and that he has had periods of unemployment during the pendency of this appeal.  Specifically, the record indicates he was unemployed for 9 months after his discharge from service.  It is not clear the exact dates that the Veteran was unemployed as the record shows that he has held several jobs and attempted education during the appeal period.  He also did not provide the TDIU formal claim which may have provided the dates of unemployment as the form requests a listing of past employment and dates.  And, as noted above, the Veteran meets the schedular requirements for TDIU throughout the appeal period.

Upon review of all relevant evidence of record, the Board finds that entitlement to TDIU is not warranted.  The Veteran's service-connected disabilities limit him from performing a physically demanding job.  Although the Veteran enjoys working with his hands and solving problems, his disabilities have made it difficult for him to work in the type of employment he would like to work in, namely welding, fixing mechanical wheelchairs, and working for a tow truck company.  However, the record also reflects that the Veteran is able to obtain and maintain some forms of employment.  He was previously employed by a call center, which he quit for reasons unrelated to his service-connected disabilities.  It seems from the record that he may have quit this job because it was not mentally challenging.  He is currently employed as a manager and as technical support.  He has indicated this is also not his ideal job, but it is a job he is capable of performing.  The record also indicates that the Veteran has expressed a continued desire to complete additional education.  

While the Veteran has had at least one period of unemployment during the appeal period, and while he is unfulfilled by his current occupation, the evidence does not show that he is unable to obtain and maintain substantially gainful employment.  There is no indication that his employment is marginal, as he has stated he earns $12 per hour and is able to support himself.  He has acknowledged he is capable of performing his current job duties, but that he desires something in the engineering field.  The Veteran has combined ratings of 70 percent and 90 percent during the period on appeal, which recognize that he has impairment as a result of his service-connected disabilities.  Although he is not capable of performing the physical acts required by some employment, he is mentally able to perform, and, indeed, has found and maintained employment that involves more sedentary activity.  Considering the Veteran did not provide a formal TDIU claim after the Board raised the issue of TDIU in April 2015, it is not even clear that the Veteran wished to further pursue this claim. 

In summary, the Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran is precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he is incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disability is assessed in the context of subjective factors such as his occupational background and level of education.  While the Board does not doubt that the Veteran's service-connected disabilities have a significant effect on his employability, the weight of the evidence does not support a finding that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU is denied.


____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


